The opinion of the court was delivered by •
Taft, J.
The only substantial objection urged by the defendant to a decree, is that chancery has no jurisdiction. It is true, as he insists, that the jurisdiction of the settlement of estates is vested in the Probate Court, but it is equally true that “ in the case of unpaid legacies the Court of Chancery has always exercised a kind of general concurrent jurisdiction, as in matters of account.”- Adams v. Adams, 22 Vt. 50. This interference is in aid of the powers of the Probate Court. When the latter court ordered the payment of the legacies named in the will of Hiram Bellows, it is probable that it had exhausted all its power to enforce their payment; its functions were inadequate to that purpose; it could not give full redress; hence a court of equity retains its ancillary jurisdiction in the matter.
We think it is sufficiently alleged in the bill that the orator is one of the legatees under the will; and as no other legatee or creditor is interested in the legacy to the orator, there is no necessity of making any of them parties.
The decree of the Court of Chancery is affirmed and cause remanded with leave to the chancellor to permit the defendant to answer.